Citation Nr: 1034470	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  06-31 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
seborrheic dermatitis of the face and scalp.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran had active service from November 1984 to November 
2004.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in Roanoke, 
Virginia, which granted service connection for seborrheic 
dermatitis of the face and scalp, assigning an initial non-
compensable evaluation for that condition effective from December 
1, 2004.  Subsequently, the RO in St. Petersburg, Florida took 
jurisdiction of the case.

In a September 2006 rating decision an initial 10 percent 
evaluation was granted for seborrheic dermatitis of the face and 
scalp, effective from December 1, 2004.  As this rating does not 
represent the highest possible benefit nor has the Veteran 
expressed satisfaction with this rating, this issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that also appealed was a service connection claim 
for pes planus which was denied in the April 2005 rating action.  
In a September 2006 rating action service connection for pes 
planus was granted and a non-compensable evaluation was assigned 
effective from December 1, 2004.  In October 2006, the Veteran 
expressed disagreement with the initial non-compensable 
evaluation assigned for pes planus.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a second 
notice of disagreement (NOD) thereafter must be timely filed to 
initiate appellate review of the claim concerning "downstream" 
issues such as the compensation level assigned for the disability 
and the effective date).  Subsequently, in an August 2007 rating 
decision an initial 10 percent evaluation was granted for pes 
planus, effective from December 1, 2004.  The record reflects 
that the Veteran did not subsequently pursue an appeal as to this 
matter (the VA Form 9 received on November 19, 1997 references 
the August 3, 2007 SSOC relating to the increased initial rating 
claim for a skin disorder), nor was the issue discussed by the 
Veteran's representative in the August 2010 informal hearing 
presentation.  As such, the Board concludes that the issue of 
entitlement to an initial evaluation in excess of 10 percent for 
pes planus is not currently in appellate status before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking an initial evaluation in excess of 10 
percent for his service-connected seborrheic dermatitis of the 
face and scalp.  A Remand is required in this case primarily to 
request additional evidentiary development.

The most recent VA examination addressing the Veteran's skin 
condition was conducted in April 2007, it has now been several 
years since the Veteran was last evaluated and a matter critical 
to the adjudication of initial rating claims is identifying the 
level of disability which corresponds with various stages of the 
appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (adjudication of the claim should include consideration of 
whether "staged rating," assignment of different ratings for 
distinct periods of time, based on the facts found are 
appropriate).

The Veteran's representative has requested a Remand for a new 
examination, indicating that the last examination was old and did 
not reflect the current status of the Veteran's symptomatology.  
It was specifically mentioned that the Veteran reported having 
occasional scaling on his face which could not be treated by 
topical ointment and which was not shown during the 2007 VA 
examination.  It is further worth mentioning that, in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), the Court stressed the 
importance of scheduling this VA examination during an "active" 
(as opposed to "inactive") stage of the disease, i.e., during an 
outbreak, since skin disorders often are cyclical in 
manifestation and subject to remission and recurrence.  See also 
Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) (holding that 
"it is the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks that must 
be addressed.")

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95.  However, in 
this case, the Board believes that supplemental information is 
required prior to the adjudication of the claim on appeal and 
that a current evaluation of the Veteran's skin symptomatology 
would prove helpful in adjudicating the merits of the claim, as 
essentially it is contended that the condition has increased in 
severity since last evaluated in 2007.  Therefore, a new and 
contemporaneous VA examination should be administered to 
determine the manifestations and level of severity associated 
with the Veteran's skin disorder.  See 38 C.F.R. § 3.159 (2009); 
see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995) (a new examination is appropriate when there is an 
assertion of an increase in severity since the last examination); 
see too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating 
that, where the record does not adequately reveal the current 
state of claimant's disability, fulfillment of the statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since the previous examination).

As the case is being remanded for other reasons, the Board will 
also request any VA records dated from April 2007 forward, as it 
appears that the Veteran is seen by dermatology on a somewhat 
regular basis.  38 C.F.R. § 3.159(c)(2).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (indicating VA has 
constructive, if not actual, notice of these additional treatment 
records because they are generated within VA's healthcare 
system).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA dermatology records dated 
from April 2007 forward, especially those 
from the West Palm Beach VA Healthcare 
System.

2.  Schedule the Veteran for a VA 
examination to assess the severity of his 
skin disorder, characterized as seborrheic 
dermatitis of the face and scalp.  All 
diagnostic testing and evaluation needed to 
make this determination should be performed 
and at the discretion of the examiner, 
photographs of the affected areas may be 
included with the examination report.  The 
examiner must indicate all symptoms and 
manifestations attributable to this 
condition as reported both by the Veteran 
himself and as clinically shown - in the 
process specifying the extent, frequency 
and duration of exacerbations, the 
percentage of body affected (to include 
percentage assessments of the entire body 
and exposed areas affected), and whether 
and to what extent the Veteran requires 
systemic therapy such as corticosteroids or 
other immunosuppressive drugs, during the 
past 12-month period (expressed in number 
of weeks for which treatment has been 
required).

If possible, schedule this examination 
during an "active" phase when the disease 
is most prevalent, so as to get a true 
picture of its severity.

3.  Then readjudicate the claim for an 
initial rating in excess of 10 percent for 
seborrheic dermatitis of the face and 
scalp, including considering should include 
consideration of whether "staged" rating of 
the disability, pursuant to Fenderson 
(cited to above) is appropriate.  If a 
higher rating is not granted to the 
Veteran's satisfaction, send him and his 
representative a supplemental SOC (SSOC) 
and give them an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

